SUPERIOR COURT
                                            OF THE
                                      STATE OF DELAWARE

RICHARD F. STOKES                                                  SUSSEX COU NTY C OUR THO USE
                JUDGE                                                       1 THE CIRCLE, SUITE 2
                                                                            GEORGETOWN, DE 19947
                                                                             TELEPHONE (302) 856-5264




                                           April 8, 2015



John F. Brady, Esquire
Connections CSP
Legal Department
20163 Office Circle
Georgetown, DE 19947

Leontay T. Smith
SBI # 007
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

       State of Delaware v. Leontay Smith, Def. ID# 1206002919 (R-1)

Dear Mr. Brady and Mr. Smith:

       Defendant Leontay Smith (“defendant”) filed a motion for postconviction relief pursuant

to Superior Court Criminal Rule 61 (“Rule 61"), asserting vague claims of ineffective assistance

of counsel.1

       A superceding indictment dated February 4, 2013, charged defendant with 150 crimes,

including multiple counts of burglary in the second degree, attempted burglary in the second




       1
       The effective date for the version of Rule 61 in effect at the time of the filing of the
motion was May 6, 2013.

                                              1
degree, attempted burglary in the third degree, conspiracy in the second degree, theft greater than

$1,500.00, attempted theft less than $1,500.00, theft under $1,500.00, theft less than $1,500.00 of

a senior, criminal mischief, theft of a firearm, attempted theft of a firearm, and possession of

burglar’s tools.

       On April 3, 2013, defendant pled guilty to four counts of burglary in the second degree,

nine counts of theft of a firearm, two counts of burglary in the third degree, and three counts of

conspiracy in the second degree. During the plea colloquy, defendant affirmed that he understood

the nature of the offenses to which he was pleading guilty; he understood the maximum sentence

he was facing; he knew he must serve a minimum of four years in jail; he had reviewed his trial

rights set forth in the Truth-in-Sentencing Guilty Plea form; he had discussed those rights with

his attorney; he understood those rights and waived them by entering the plea; no one had forced

him to enter the plea or promised him anything in exchange for it; he committed the offenses to

which he was pleading guilty; he was satisfied with his attorney’s representation of him; and he

wished to enter a plea of guilty to the charges. A presentence investigation was undertaken and

defendant confessed to committing the crimes, as he did when the police interviewed him at the

time of one of his arrests. The Court imposed its sentence on May 10, 2013. This sentence was

modified on June 3, 2013, to reflect restitution amounts. It was corrected on April 8, 2015, to

reflect he was sentenced on a theft of a firearm charge rather than a possession of burglar’s tool

charge. Importantly, defendant must serve 11 years at Level 5 before he will serve various levels

of probation.

       Defendant did not appeal his sentence. He filed his motion for postconviction relief on

October 18, 2013. He alleges trial counsel was ineffective on two grounds. His support for these

                                              2
claims are: “Plea deal” and “unfulfilled plea agreement”. Mr. Brady was appointed as counsel to

represent defendant in this postconviction proceeding.

         In a September 29, 2014, letter to postconviction counsel, the Court noted the inadequacy

of defendant’s claims. Postconviction counsel thereafter moved to withdraw, asserting that he

reviewed the record and trial counsel’s file and he could not pursue an ineffective assistance of

counsel claim. Defendant was given the opportunity to present further arguments, but he did not

do so.

         There are no procedural bars. However, because defendant fails to meet the standard

required to establish an ineffective assistance of counsel claim, the claims fail. As explained in

State v. Hohn:2

           ***To successfully articulate an ineffective assistance of counsel claim, a
         claimant must demonstrate: 1) that counsel's performance was deficient, and 2)
         “that there is a reasonable probability that, but for counsel's errors, he would not
         have pleaded guilty and would have insisted on going to trial.” FN19 To prove
         counsel's deficiency, a defendant must show that counsel's representation fell
         below an objective standard of reasonableness.FN20 Moreover, a defendant must
         make concrete allegations of actual prejudice and substantiate them or risk
         summary dismissal.FN21 ***

                   FN 19 Albury v. State, 551 A.2d 53, 60 (Del. 1988) (citing Hill v.
                   Lockhart, 474 U.S. 52 (1985)) (applying second prong Strickland
                   analysis in the context of a guilty plea); See also Strickland v.
                   Washington, 466 U.S. 668, 688 (1984).

                   FN 20 Albury, 551 A.2d at 60.

                   FN 21 Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).

         Defendant has not met this standard. Furthermore, a review of the record in this case,

including the file, plea colloquy, and presentence report, establishes no basis for an ineffective


         2
             2015 WL 301982 (Del. Super. Jan. 21, 2015).

                                                    3
assistance of counsel claim.

       For the foregoing reasons, the postconviction motion is DENIED and postconviction

counsel’s motion to withdraw is deemed moot.

       IT IS SO ORDERED.

                                                      Very truly yours,

                                                         /s/ Richard F. Stokes

                                                      Richard F. Stokes

cc: Prothonotary’s Office
    Martin J. Cosgrove, Jr., Esquire
    Michael R. Abram, Esquire




                                               4